                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

EARNEST LEE TUCKER                                                                  PLAINTIFF

v.                                 Case No. 4:18-cv-04134

NANCY A. BERRYHILL
Acting Commissioner, Social Security Administration                               DEFENDANT

                                         JUDGMENT

       In accordance with the Order entered on August 19, 2019, the Court enters judgment in

this case. The matter is hereby remanded for further proceedings.

       If Plaintiff wishes to request an award of attorney’s fees and costs under the Equal Access

to Justice Act, 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after the

judgment becomes “not appealable”—i.e., thirty (30) days after the sixty (60) day time for appeal

has ended. See Shalala v. Schaefer, 509 U.S. 292, 296, (1993); 28 U.S.C. §§ 2412(d)(1)(B),

(d)(2)(G).

       IT IS SO ORDERED, this 27th day of September, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
